The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 23 May 2022; which amends claims 1, 8 and 15, and cancels claims 2, 9 and 16.  Claims 1, 3-8, 10-15 and 17-20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §101 rejection of the claims, Examiner disagrees with Applicant’s assertion that the claims have been amended “to include patent-eligible subject matter.”  In this regard, the amendment has incorporated the limitations of now-cancelled claim 2 into parent claim 1, such limitations having been addressed in the previous Office action as not including patent-eligible subject matter.  The newly added limitation that the outputted electronic signal is output to at least one of a plurality of drive motors, a plurality of valves, or a plurality of pumps does not render the claim patent-eligible, since it merely provides a general linking of the judicial exception (mental processes) to particular components of a particular technological environment or field of use, without more.  Similarly applies to amended claims 8 and 15.  With regard to the remaining dependent claims, Applicant provides no additional arguments concerning this rejection.
Accordingly, claims 1, 3-8, 10-15 and 17-20 stand rejected under 35 U.S.C. §101, because the claimed invention is directed to an abstract idea without significantly more.
The claims recite determine geolocation data (claims 1, 8 and 15); link data from each sensor with geolocation data to form geospatial data (claims 1, 8 and 15); determining trends in the geospatial data for each sensor or a group of sensors (claims 1, 8 and 15); determine changes or adjustments in an operation of components of the irrigation system based on trends determined in the geospatial data to generate processed geospatial data (claims 1, 8 and 15); link data from each sensor with geolocation data and geotechnical data (claims 3, 10 and 17); determine changes in the data from each sensor or a group of sensors that have a correlation with changes in the geotechnical data (claims 4 and 11); determine changes in the data from each sensor or a group of sensors that have a correlation with changes in the geolocation data (claims 5, 12 and 18); determine trends in the geospatial data for each sensor or a group of sensors after one cycle of irrigation has occurred (claims 6, 13 and 19); and determine trends in the geospatial data for each sensor or a group of sensors (claims 7, 14 and 20), which fall within the abstract idea grouping of mental processes.
This judicial exception is not integrated into a practical application, because the preamble elements of claims 1, 8 and 15 (irrigation system, comprising a conduit configured to carry fluid for irrigating crops, the conduit including a plurality of sections coupled to one another; a plurality of mobile towers configured to move the conduit, each mobile tower including a truss section configured to support the conduit, and a drive motor configured to propel the mobile tower; a plurality of valves positioned along the length of the conduit and configured to control the flow of fluid through the conduit; a pump configured to provide pressure of the fluid through the conduit; a plurality of sensors configured to sense performance quantities and/or operating parameters of the drive motor of each mobile tower, the valves, and the pump), and the newly added plurality of drive motors, plurality of valves, or plurality of pumps, are merely a general linking of the judicial exception (mental processes) to a particular technological environment or field of use, without more.
The claims do include additional elements (computing device, processing element, memory element, plurality/group of sensors, computer server, utilize artificial intelligence techniques), but these generically recited computer elements/processes do not add a meaningful limitation to the abstract idea, since they amount to simply implementing the abstract idea on a generic computer.
The claims further include additional elements (receive sensor/geolocation/geotechnical data, output an electronic signal, communicate processed geospatial data), but these elements do not add a meaningful limitation to the abstract idea, since they merely amount to insignificant extra-solution activity (data gathering/output).  In this regard, data gathering/output is deemed to be well-understood, routine and conventional.  See for example, MPEP §2106.05(d)(II)(i), Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Hence, the claims are not patent eligible.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) and §103 rejections of the claims, Examiner notes the following:
Applicant argues that Van Oirsouw does not disclose the newly introduced claim limitation, that the processing element outputs an electronic signal to at least one of a plurality of drive motors, a plurality of valves, or a plurality of pumps, the electronic signal having an analog level or digital data value which varies according to the changes or adjustments in the operation of components of the irrigation system.  This argument is not persuasive, since Van Oirsouw teaches “An irrigation system … including … an irrigation network including a series of selectively operable irrigation outlets distributed throughout the geographical area … an irrigation controller in data communication with … the selectively operable irrigation outlets … the irrigation controller being configured to … cause selective operation of one or more of the irrigation outlets” (abstract; para[0009]).  Van Oirsouw further teaches that the irrigation outlets are typically “spray outlets” (para[0039]), which inherently include drive motors, valves and/or pumps, and that a “master valve 20 is selectively operable by the irrigation controller 22 via the data network 36” (para[0041]).  Alternatively, Examiner takes Official Notice that drive motors, valves and pumps are extremely well-known, controllable components of an irrigation system.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such elements as the “irrigation outlets” of Van Oirsouw, since such irrigation components are ubiquitous in the irrigation arts as types of irrigation/sprinkler outlets.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the argument already addressed above, which was found not to be persuasive.
Accordingly, claims 1, 3-7, 15 and 17-20 stand rejected under 35 U.S.C. §102(a)(1), as being clearly anticipated by Van Oirsouw et al. (WO 2020/047593), or in the alternative, under 35 U.S.C. §103, as being unpatentable over Van Oirsouw et al. (WO 2020/047593).
As per claim 1, Van Oirsouw et al. teaches the instantly claimed computing device for processing geospatial data associated with an irrigation system (abstract; Fig 1), the computing device comprising: a processing element in electronic communication with a memory element (Fig 1 - controller 22, storage 24), the processing element configured or programmed to receive sensor data over time from a plurality of sensors associated with the irrigation system (Fig 1 - sensor network 12), receive or determine geolocation data (para[0015, 0044], geographical location data), link data from each sensor with geolocation data to form geospatial data (para[0015, 0044-0045], geographical location of any one or more sensors … may be combined with external data … thereby providing a 3D soil moisture profile); determine trends in the geospatial data for each sensor or a group of sensors (para[0010-0011], irrigation controller measures change in soil moisture over time … develop a full/re-fill point profile for the field … progressively learn or improve the full/re-fill point profile), determine changes or adjustments in an operation of components of the irrigation system based on trends determined in the geospatial data to generate processed geospatial data (para[0010], full/re-fill point profile is used to determine one or more zones within the geographical area requiring application of water), output an electronic signal to at least one of a plurality of drive motors, a plurality of valves, or a plurality of pumps (abstract; para[0009, 0039, 0041], irrigation outlets/valve), the electronic signal having an analog level or digital data value which varies according to the changes or adjustments in the operation of components of the irrigation system (para[0009], irrigation controller determines one or more zones within the geographical area requiring application of water), and communicate processed geospatial data to an external computer server (Fig 1 - user interface 26, to display processed data 28).  Similarly applies to claim 15.
Alternatively, with regard to the limitation that the electronic signal is output to at least one of a plurality of drive motors, a plurality of valves, or a plurality of pumps, Examiner takes Official Notice that drive motors, valves and pumps are extremely well-known, controllable components of an irrigation system.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such elements as the “irrigation outlets” of Van Oirsouw et al., since such irrigation components are ubiquitous in the irrigation arts as types of irrigation/sprinkler outlets.
As per claim 3, Van Oirsouw et al. teaches the instantly claimed receive geotechnical data and link data from each sensor with geolocation data and geotechnical data (para[0015, 0044-0045], geographical location of any one or more sensors … may be combined with external data … thereby providing a 3D soil moisture profile; para[0046-0047], sensor data in relation to topographical, cadastral or 3D projection of the surface of the land).  Similarly applies to claim 17.
As per claim 4, Van Oirsouw et al. teaches the instantly claimed determine changes in the data from each sensor or a group of sensors that have a correlation with changes in the geotechnical data (para[0010-0011], irrigation controller measures change in soil moisture over time … develop a full/re-fill point profile for the field … progressively learn or improve the full/re-fill point profile; para[0048], generate a visual representation of the soil moisture profile in each plane).
As per claim 5, Van Oirsouw et al. teaches the instantly claimed determine changes in the data from each sensor or a group of sensors that have a correlation with changes in the geolocation data (para[0010-0011], irrigation controller measures change in soil moisture over time … develop a full/re-fill point profile for the field … progressively learn or improve the full/re-fill point profile).  Similarly applies to claim 18.
As per claim 6, Van Oirsouw et al. teaches the instantly claimed determine trends in the geospatial data for each sensor or a group of sensors after one cycle of irrigation has occurred (para[0010-0011], irrigation controller measures change in soil moisture over time … develop a full/re-fill point profile for the field … progressively learn or improve the full/re-fill point profile … following successive irrigation/rain/drying events; para[0056], in response to a detected irrigation or rain event).  Similarly applies to claim 19.
As per claim 7, Van Oirsouw et al. teaches the instantly claimed utilize artificial intelligence techniques to determine trends in the geospatial data for each sensor or a group of sensors (para[0056-0057, 0061]).  Similarly applies to claim 20.
Claims 8 and 10-14 stand rejected under 35 U.S.C. §103 as being unpatentable over Van Oirsouw et al. (WO 2020/047593), similarly as applied to claims 1, 3-7, 15 and 17-20 above, further in view of Fischman (US 2019/0037786).
As per claim 8, Van Oirsouw et al. teaches Applicant’s invention substantially as instantly claimed, similarly as provided for above with regard to claims 1 and 15.  However, Van Oirsouw et al. does not teach each of the instantly claimed irrigation system components.  In this regard, Fischman teaches a mobile irrigation system (Fig 1) having a conduit configured to carry fluid for irrigating crops, the conduit including a plurality of sections coupled to one another (Fig 1 - spans 102-106); a plurality of mobile towers configured to move the conduit, each mobile tower including a truss section configured to support the conduit (Fig 1 - towers 108-110), and a drive motor configured to propel the mobile tower (Fig 1 - drive motors 117-120); a plurality of valves positioned along the length of the conduit and configured to control the flow of fluid through the conduit (para[0009]); a pump configured to provide pressure of the fluid through the conduit (para[0009]); a plurality of sensors configured to sense performance quantities and/or operating parameters of the drive motor of each mobile tower, the valves, and the pump (Fig 2 - sensors 154; para[0021-0022]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize the data processing techniques taught by Van Oirsouw et al. to control irrigation in the system of Fischman, since Van Oirsouw et al. teaches that such techniques increase accuracy of the irrigation.
As per dependent claims 10-14, the instantly claimed limitations are further taught by Van Oirsouw et al., similarly as provided for above with regard to claims 3-7, respectively.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/3/22